DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Status of Application, Amendments, and/or Claims

Applicant’s response of 07 October 2021 is acknowledged. Claims 9, 13, 15-19, and 29 have been amended and the amendment made of record. Claims 30-33 are newly presented and entered into the record. Claims 1-2, 4, 6-7, 20, and 27-28 have been canceled. Claims 9-19 and 29-33 are currently pending and under consideration. 




Maintained/New Rejections
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19, and 29-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 defines n’ as both a range of values between 1.0 and 1.3 as number in the chemical formula and the average number of polyethylene glycol and n’ is equal to 1.

    PNG
    media_image1.png
    138
    389
    media_image1.png
    Greyscale

The value of n’ should be only one variable instead a variable that can be between 1.0 and 1.3, a variable equal to 1 and the average number of PEG. Claims 9 is also rendered indefinite because claim 13, line 5 defined n’ as 1 and claim 9 defines n’ as 2, 3 or more than 3. If the applicant is 


    PNG
    media_image2.png
    90
    644
    media_image2.png
    Greyscale

	Claims 9-12, 14-19, and 29-33 depend on claim 13 and as the indefiniteness issue is not addressed, these claims are included in the rejection. 


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 9-12, 14-19 and 29 remain rejected and new claims 30-31 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Liu et al WO2015153753 herein referred to as Liu. Liu’s teachings still anticipate the claims. The rejections from the Office Action of 05/07/21 are still applicable to claims 9-19 and 29. It is noted that Riedinger is no longer part of the rejection as none of the claims cite molecular weight. 
Regarding claim 13, a structure of this form where m = 3 is disclosed by Liu in p. 24, Table 1, pg 24 2nd row from bottom. Liu further discloses wherein the composition can comprise a single conjugate species, e.g., a mono-pegylated conjugate with a single polymer attached (paragraph 140); in the case where the conjugate is mono-pegylated, with a single polymer is attached, that is equivalent to the case where n’ equals 1. Liu further discloses wherein an amine of the IL-15 can be reacted with an activated 
amine of IL-15 reacted with ester to form amide on the right), such that the NH of this structure
represents an amino group from IL-15. Liu further discloses wherein n may be about 450 to about 1930,
but does not expressly disclose wherein n is about 454, about 568, about 681, or about 909. 
Liu further discloses that the composition can comprise a single conjugate species, for example, a monoPEGylated conjugate wherein the single polymer is attached at the same location for substantially all conjugates in the composition (paragraph 140). In the case where the conjugate is monoPEGylated throughout the composition, with a single polymer attached, that is equivalent to the case wherein n’ for the composition is 1.0 (i.e., 1 PEG conjugate per molecule throughout the composition), such that Liu teaches wherein n’ for the composition is 1.0, which is in the range from 1.0 to about 1.3.
Regarding rejections based on inherency, MPEP § 2112 states:
The express, implicit, and inherent disclosures of a prior art reference may be relied
upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a
prior art reference, a question of fact, arises both in the context of anticipation and
obviousness." Inre Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)
(affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the
references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir.
1983).

Regarding claims 9-12, as described in the claim 13 rejection above, Liu discloses wherein the
composition can comprise a single conjugate species, e.g., a mono-pegylated conjugate with a single
polymer attached (paragraph 140). In the case disclosed by Liu where the conjugate is monoPEGylated,
with a single polymer attached, that is equivalent to the case where there are no other, multiPEGylated
conjugate species such as those in Formula (Il), and therefore there is no more than 15 mole percent of
Formula (II) as claimed in claim 9, no more than 10 mole percent of Formula (II) as claimed in claim 10,
no more than7 mole percent of Formula (II) as claimed in claim 11, and no more than 5 mole percent of
Formula (II) as claimed in claim 12.
claim 14, as described in the claim 13 rejection above, Liu teaches the composition of
claim 13 wherein n’ is 1.0 for the composition.
Regarding claim 15, Liu further discloses wherein the composition can comprise a single conjugate species, e.g., a monoPEGylated conjugate with a single polymer attached (paragraph140), as in Formula 1 of the instant specification, which has been purified to isolate the desired monoconjugate (paragraph 248). Liu therefore anticipates the instant application's Formula 1, and since chemical compounds and their properties are inseparable (See MPEP 2112.01(11)), the properties of this compound are also inherently present in the disclosure of Liu even if they are not expressly stated.
Because the instant application states that Formula 1 has about a two-fold reduction in potency or
ECS5O when compared to IL-15 (Paragraph 268 and p. 60, Table 2B), these properties of Formula 1 are
 inherently present in the disclosure of Liu, such that Liu inherently discloses wherein the receptor
agonist exhibits about a 2-fold reduction in EC50 value, which is no more than about the 7-fold
reduction in EC50 value claimed in claim 15.
Regarding claim 16, as described in the claim 15 rejection above, Liu inherently teaches wherein
the long-acting IL-15 receptor agonist exhibits a reduction in EC50 value which is no more than about 2-
fold compared with unmodified IL-15, which is no more than all of the claimed n-fold reductions in claim
16.
Regarding claim 17, as described previously, Liu teaches the long-acting IL-15 receptor agonist of
claim 1, and as described in the claim 15 rejection above, Liu teaches the structure of Formula 1 of the
instant specification and therefore inherently teaches the inherent properties of Formula 1. Formula
1 is disclosed in the instant specification to retain about 80% of the receptor alpha affinity of IL-15
(Paragraph 268 and p. 59, Table 2A), which constitutes a 20% reduction in receptor alpha affinity, which
is no more than about a 50% reduction in receptor alpha binding when compared to IL-15. Therefore Liu
inherently further teaches wherein the long-acting IL-15 receptor agonist exhibits no more than about a

Regarding claim 18, as described in the claim 17 rejection above, Liu inherently further teaches
wherein the long acting IL-15 receptor agonist has no more than about a 20% reduction in receptor
alpha affinity compared to IL-15, which is no more than all of the alternatively claimed percentage
reductions of 45%, 40%, 35%, and 30%.
Regarding claim 19, as described in the claim 15 and 17 rejections above, Liu teaches a structure
(the instant application's Formula 1) that has the inherent properties of exhibiting no more than about
7-fold reduction in ECS5O value and no more than about a 50% reduction in receptor alpha binding when compared to IL-15.
Regarding Claim 29, Liu teaches the long-acting IL-15 receptor agonist of claim 13, on which claim 29 depends. Liu does not expressly recite wherein the agonist is less than about 35% deamidated. However, the claimed level of deamidation would naturally flow from exposing the compositions of Liu to the same pH during the reaction as in the instant application. In the PEGylation reactions of Liu, the pH is buffered at pH 8 for 30 minutes before quenching (see paragraph 182). The instant specification in paragraph 188 states pH ranges of about 8 prior to or after addition of PEG reagent are effective to provide lower levels of deamidation, and paragraph 189 states that deamidation levels of 21.29% or 33.26% were obtained for Composition 1 and Composition 2. These reactions were run at the same pH as in Liu, pH 8 (instant specification, paragraph 251). Based on the above, the claimed level of deamidation would naturally flow from making the composition of claim 1 as taught by Liu according to the methods of Liu, since the pH of 8 taught for this process by Liu is the same as in the instant specification, and the instant specification teaches this pH level being responsible for the levels of deamidation observed in the instant specification.
	Regarding claims 30 and 31, Liu discloses wherein m is 3 see above rejection of claim 13. 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Nellis et al. “Characterization of Recombinant Human IL-15 Deamidation and Its Practical Elimination through Substitution of Asparagine 77”; Pharm Res (2012) 29:722—738 herein referred to as Nellis. As described above, Liu teaches the long-acting IL-15 receptor agonist of claim 1, on which claim 29 depends. Liu does not expressly recite wherein the agonist is less than about 35% deamidated. 
Nellis teaches deamidation-resistant IL-15 variants (abstract, section “Methods”). Nellis further
teaches that the variants did accumulate minor species during stress testing, but these constituted less
than 5% of the total peak area (p. 735, paragraph bridging 15* and 2"¢ column), indicating extent of
deamidated peaks was less than5%. Nellis further teaches that by minimizing rhlL-15 deamidation, in
addition to elimination of a potential autoantigenicity mode, improvements in processing efficiency,
drug quality, and product stability would be realized (p. 723, 2" column, 15* paragraph). It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Liu, by incorporating the deamidation-resistant IL-15 variants taught by Nellis in order to obtain low .
Claim 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by Structural Isomerism in Organic Molecules. (2020, September 13). Truro School in Cornwall https://chem.libretexts.org/@go/page/3650 . Claims 32 discuss a mixture (composition of claim 13) of the long-acting interleukin-15 receptor agonists according to Formula (1), wherein the agonists are present as positional isomers. Claim 33 narrows the claim down further to be a mixture of positional isomers predominantly attached at the N-terminus of the IL-15 moiety. In the case of the instant application, specification provides no definition of “positional isomer,” thus the examiner turns to the art for a definition. The art defines positional isomerism as a type of isomer that keeps the base carbon skeleton unchanged but has movements of functional groups around the carbon skeleton, see Structural Isomerism in Organic Molecules. (2020, September 13). Truro School in Cornwall https://chem.libretexts.org/@go/page/3650. It is important to note that in both of the claims, both embodiments of positional isomers retain the function of being an agonist as from the claim requirements of 32. In light of the claimed material being positional isomers and retaining chemical function similar to the other claims that were rejected by Liu, it would be obvious to have these compositions for use in similar functions. See the MPEP 2144.09 section below on close structural similarity.
I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4. (c).

II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

Thus, it would be obvious to a person having ordinary skill in the art to use a positional isomer of a known compound as described in Liu to have similar functions as a long-acting IL-15 agonist.

Response to Arguments
	
	Applicant’s arguments filed 10/07/2021 have been fully considered but they are not persuasive.

Rejections under 35 U.S.C. 102
 
	Regarding the Applicants response, page 6, arguments of claim 13, which is amended to be independent claim, the applicants claim Liu does not teach expressed teach a composition as presented in claim 13 below. 

    PNG
    media_image3.png
    327
    746
    media_image3.png
    Greyscale

The applicants state that Liu does not teach a range where n’ can be 1.0 to 1.3 on the last paragraph of page 6 and half of page 7. The applicants state that Liu teaches embodiments that IL-15 can be 1, 2, 3, 4, 5, 6, 7, 8 or more water-soluble polymers and that the teachings of Liu would have an average number of PEG moieties well outside the claimed range of 1.0-1.3. 
	The examiner would like to cite what was expressed but not shown in the previous application for context the argument. 


    PNG
    media_image4.png
    297
    701
    media_image4.png
    Greyscale

Figure 1: Liu et al WO2015153753A2 Table 1 page 24. Circle was added for clarity.

The following excerpt was taken from Liu pg 24, Table 1 2nd row from the bottom as mentioned in the previous OA page 3 Claim 1 rejection and page 8 Claim 4 rejection to display similarity. 


    PNG
    media_image5.png
    72
    265
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    86
    387
    media_image6.png
    Greyscale


Figure 2: Left structure: Liu WO2015153753A2 Right Structure from instant application Claim 13

Liu does not teach the variable embodiments from variable m, variable n and the variable n’. To define m, claim 13 must be used for lexicography. The variable m is an integer from 2-5. Liu does teach an embodiment where m is the integer 3. To define the variable n’, claim 13 must be used for lexicography. The variable n’ represents the average number of PEG moieties covalently attached to IL-15. The applicants describe that n’ is a range from 1.0 to about 1.3. While Liu does not teach a range of values, Liu does teach a singular PEG moiety attached to IL-15 which is descriptive of n’ = 1. An example of this is provided in the table above from page 24 of Liu.  The applicants are correct to say that Liu does not teach n’ = 1.0 -1.3; however, Liu teaches a specific example which is within a claimed range. MPEP 2131.03 I states: 
I.    A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual 

Therefore, even though the applicant’s assertion that Liu does not teach every feature of the claim is true, Liu still anticipates the claimed structure of the instant application. The rejection of claim 13 is maintained. The 102 rejections from the previous action on 05/07/21 of claims 9-12, 14-19 and 29 are therefore maintained. The same structure is found in the prior art and the same structure must have the same properties. 

Regarding Applicant’s remarks on page 7-9 on the rejection of claim 29, the applicants argue that the claim is novel and non-obvious over Liu and Nellis et al “Characterization of Recombinant Human IL-15 Deamidation and Its Practical Elimination through Substitution of Asparagine 77”; Pharm Res (2012) 29:722—738, pages 8-9. 	
As discussed above Liu is a proper reference that anticipates claim 13 and therefore anticipates 29. Applicants claim that there would be no reason to modify Liu to get to modification for less than 35% deamidated IL-15. As mentioned above, under the same circumstance if the same, known substances were treated in the same way it would be predicted that they would act in the same way. Liu used the same pH range of 8 as the instant application; thus, while not known at the time, would have the same inherent features as the instant application. 
  As discussed in the previous application, Applicants state that Nellis fails to compensate for the deficiencies in Liu. As discussed above no deficiencies within Liu can be found for the case of the instant application. The examiner acknowledges a lack of subject matter present in Nellis that needs the combination of Liu to provide a proper rejection under U.S.C. 103; however, the previous action presents a combination of the references of Liu and Nellis. 
nd column), indicating extent of deamidated peaks was less than 5% (<35% deamidation) which demonstrated an increase in stability compared to that of un-substituted rhIL-15 in similar testing. Nellis demonstrates in FIG 11 B a kinetic decay test of several IL-15 variants which remained at over 80% Target IL-15 (which is less than 35% deamidated) at 8 days. Nellis shows that the N77A and the N71S/N72A/N77A variants retained agonist function compared to a IL-15 reference in a CTLL-2 proliferation assay FIG 11 C  Nellis teaches that by minimizing rhIL-15 (recombinant human interleukin 15) deamidation, a potential autoantigenicity mode is eliminated and improvements in processing efficiency, drug quality, and product stability can be observed (p. 723, 2nd column, 1st paragraph and p. 723, paragraph 2nd column 1st paragraph) would provide sufficient motivation to combine to show obviousness as stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ (1966). Thus, as mentioned in the previous Office action page 13, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Liu, by incorporating the deamidation-resistant IL-15 variants taught by Nellis in order to obtain low levels of deamidation (less than 5%), in view of Nellis’s teaching that by minimizing IL-15 deamidation, a potential autoantigenicity mode is eliminated and improvements in processing efficiency, drug quality, and product stability can be observed. Thus, the applicant’s arguments on pg 8-9 are not persuasive and claim 29 remains rejected under 35 U.S.C. 102 and 35 U.S.C. 103.

Conclusion

None of the claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647